Appellant has filed a motion for rehearing in which it is earnestly insisted that error was committed in the charge on manslaughter, and that while the conviction was for manslaughter only, the alleged error may have resulted in more than the minimum penalty being assessed. Because the jury accepted appellant's version of the transaction and gave him a manslaughter conviction, and for the further reason that the facts as detailed by him appeal very strongly to us, as they evidently did to the jury, we have carefully examined his motion for rehearing and the authorities cited therein. We have been unable to reach the conclusion that any such error was committed by the trial court as would justify a reversal of the case. It had our earnest and careful consideration upon the original submission and to write further would simply be largely a repetition of our views expressed in the original opinion.
The motion for rehearing will, therefore, be overruled.
Overruled. *Page 160